IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
SASCHA HUFFER
("HOMEOWNER"),                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-2003

BANK OF AMERICA, N. A.,
UNKNOWN SPOUSE OF SASCHA
M. HUFFER; UNKNOWN
TENANT I, UNKNOWN TENANT
II; OAKLEAF PLANTATION
WEST PROPERTY OWNERS
ASSOCIATION, INC., and ANY
UNKNOWN HEIRS, DEVISEES,
GRANTEES, CREDITORS, and
OTHER UNKNOWN PERSONS OR
UNKNOWN SPOUSES CLAIMING
BY, THROUGH AND UNDER
ANY OF THE ABOVE-NAMED
DEFENDANTS,

     Appellees.
___________________________/

Opinion filed February 16, 2015.

An appeal from the Circuit Court for Clay County.
Frederic A. Buttner, Judge.

Amanda L. Lundergan and Thomas Erskine Ice of ICE Appellate, Royal Palm Beach,
for Appellant.

Alan M. Pierce and J. Randolph Liebler of Liebler, Gonzalez & Portuondo, Miami, for
Appellees.
PER CURIAM.

      Upon appellee’s proper confession of error, we reverse the final summary

judgment and remand to the trial court for further proceedings. We conditionally grant

appellant’s motion for appellate attorney’s fees and remand to the trial court for further

proceedings thereon should appellant ultimately prevail below.

LEWIS, C.J., ROBERTS, and ROWE, JJ., CONCUR.




                                            2